Name: 2012/487/CFSP: Political and Security Committee Decision EUAVSEC-South Sudan/1/2012 of 10Ã August 2012 on the appointment of the Head of Mission of the European Union Aviation Security CSDP Mission in South Sudan (EUAVSEC-South Sudan)
 Type: Decision
 Subject Matter: transport policy;  international security;  personnel management and staff remuneration;  Africa;  air and space transport;  international affairs;  European construction
 Date Published: 2012-08-24

 24.8.2012 EN Official Journal of the European Union L 229/25 POLITICAL AND SECURITY COMMITTEE DECISION EUAVSEC-SOUTH SUDAN/1/2012 of 10 August 2012 on the appointment of the Head of Mission of the European Union Aviation Security CSDP Mission in South Sudan (EUAVSEC-South Sudan) (2012/487/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2012/312/CFSP of 18 June 2012 on the European Union Aviation Security CSDP Mission in South Sudan (1), and in particular Article 9(1) thereof, Whereas: (1) By Article 9(1) of Decision 2012/312/CFSP, the Council authorised the Political and Security Committee, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of political control and strategic direction of the EUAVSEC-South Sudan, including the decision to appoint a Head of Mission. (2) The High Representative of the Union for Foreign Affairs and Security Policy has proposed the appointment of Mr Lasse ROSENKRANDS CHRISTENSEN as Head of Mission of EUAVSEC-South Sudan until 18 January 2014, HAS ADOPTED THIS DECISION: Article 1 Mr Lasse ROSENKRANDS CHRISTENSEN is hereby appointed Head of European Union Aviation Security CSDP Mission in South Sudan (EUAVSEC-South Sudan) until 18 January 2014. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 August 2012. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 158, 19.6.2012, p. 17.